Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1, 6-9, 15-17, 20, 25, 27-29, 31-32, 34, 36-37, 40 and 42 are pending. Claims 1 and 9 have been amended. In the response to the restriction requirement, Applicants elected Group I and SEQ ID NO: 1. Claims 1 and 6-9 are being examined in this application. Claims 15-17, 20, 25, 27-29, 31-32, 34, 36-37, 40 and 42 are withdrawn as being drawn to a nonelected species/invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


This rejection has been modified.
Claims 1, 6-7 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1, 6-7 and 9 are directed to a product of nature.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The rationale for this determination is explained below: 

Otto et al. (The genome sequences of chimpanzee malaria parasites reveal the path to human adaptation; submitted May 22, 2014) teach that EMP1 comprises the repeat VPGLGVGAG (amino acids 1482-1499), which is more than 75% identical to instantly claimed SEQ ID NO: 4.
With respect to claim 6, the structure of the repeat taught by Otto et al. is the same repeat instantly claimed, thus it has the same characteristic (i.e. it is elastin derived).
With respect to claim 7, EMP1 comprises 2 repeats consisting of VPGLGVGAG, thus it does not comprise instant SEQ ID NO: 28.
With respect to claim 9, EMP1 further comprises one more repeat of VPGLGVGAG (residues 1509-1517), and 2 repeats of GAGVPG (Instantly claimed SEQ ID NO: 2) (residues 1488-1493 and 1506-1511).
The Office has prepared interim guidance (2014 Interim Guidance on Patent Subject Matter Eligibility) (Federal Register/Vol. 79, No. 241, Dec. 16, 2014) for use by USPTO personnel under 35 U.S.C. 101 in view of recent U.S. Supreme Court decisions. The 2014 Interim Eligibility Guidance supersedes the March 4, 2014 Process for Subject Matter Eligibility Analysis of Claims Reciting or Involving Laws of Nature/Natural Principles, Natural Phenomena, and/or Natural Products.
The current Interim Guidance provides subject eligibility test or products and processes (See Flow Chart, p. 74621):
Step 1: The instant claims are directed to a statutory patent-eligible subject matter category, a product of nature.
Step 2A: The claims involve a judicial exception, a product of nature.
Specifically, the claims are drawn to a naturally occurring protein.
Step 2B: The claims do not recite additional elements that amount to significantly more that the judicial exception.
Markedly different characteristics can be expressed as the product's structure, function, and/or other properties and is evaluated based on what is recited in the claim. In accordance with this analysis, a product that is purified or isolated will be eligible when there is a resultant change in characteristics sufficient to show a marked difference from the products naturally occurring counterpart. The Applicants have not shown a marked difference from the products naturally occurring counterpart.
Although one of ordinary skill in the art would construe the limitation “recombinant” to mean “man-made”, this does not render the claim markedly different from what exists in nature. Myriad clarified that not every change to a product will result in a marked difference, and that the mere recitation of particular words (e.g., “isolated”) in the claims does not automatically confer eligibility. Id. at 2119. See also Mayo, 132 S. Ct. at 1294 (eligibility does not “depend simply on the draftsman’s art”). 
Therefore, the claims are drawn to a judicial exception and are considered patent ineligible.

Response to Arguments
on 2/7/2022 have been fully considered but they are not persuasive.
Applicant argues that the claims as amended meet the requirements of patent eligibility.
Applicant’s arguments are not persuasive because, as discussed in the rejection above, Otto et al. teach that EMP1 comprises the repeat VPGLGVGAG (amino acids 1482-1499), which is more than 75% identical to instantly claimed SEQ ID NO: 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


This rejection has been modified.
Claims 1, 6-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otto et al. (The genome sequences of chimpanzee malaria parasites reveal the path to human adaptation; submitted May 22, 2014).
With respect to claim 1, Otto et al. teach that EMP1 comprises the repeat VPGLGVGAG (amino acids 1482-1499), which is more than 75% identical to instantly claimed SEQ ID NO: 4.

With respect to claim 6, the structure of the repeat taught by Otto et al. is the same repeat instantly claimed, thus it has the same characteristic (i.e. it is elastin derived).
With respect to claim 7, EMP1 comprises 2 repeats consisting of VPGLGVGAG, thus it does not comprise instant SEQ ID NO: 28.
With respect to claim 9, EMP1 further comprises one more repeat of VPGLGVGAG (residues 1509-1517), and 2 repeats of GAGVPG (Instantly claimed SEQ ID NO: 2) (residues 1488-1493 and 1506-1511).

Response to Arguments
Applicant’s arguments filed on 2/7/2022 have been fully considered but they are not persuasive.
Applicant argues that the claims as amended are not anticipated by Otto et al.
Applicant’s arguments are not persuasive because, as discussed in the rejection above, Otto et al. anticipate the instantly claimed polypeptide.

This rejection has been modified.
Claims 1, 6-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ensley et al. (US 2013/0164340).

With respect to claim 6, the structure of the repeat taught by Ensley et al. is the same repeat instantly claimed, thus it has the same characteristic (i.e. it is elastin derived).
With respect to claim 7, as discussed above, the repeat consists of the sequence Gly-Val-Pro-Gly-Val-Gly, thus it does not comprise instant SEQ ID NO: 28.
With respect to claim 9, SEQ ID NO: 1 of Ensley et al. further comprises repeats of instant SEQ ID NO: 15 (e.g. residues 28-31, 36-39, etc.).

Response to Arguments
Applicant’s arguments filed on 2/7/2022 have been fully considered but they are not persuasive.
Applicant argues that the claims as amended are not anticipated by Ensley et al.
Applicant’s arguments are not persuasive because, as discussed in the rejection above, Ensley et al. anticipate the instantly claimed polypeptide.
	
Allowable Subject Matter
SEQ ID Nos: 23-26 are deemed to be free of the prior art.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

This rejection is maintained.
Claims 1, 6-7 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of copending Application No. 16/152825. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same polypeptides.
‘825 claims a nanoparticle comprising amino acid sequence (Gly-Ala-Gly-Val-Pro-Gly)70 or (Gly-Val-Leu-Pro-Gly-Val-Gly)56.
With respect to the limitation “recombinant”, it is noted that the structure of the polypeptide of ‘825 is the same as the instantly claimed polypeptide, whether or not recombinantly made. 
Furthermore, ‘825 teaches that the polypeptides are recombinant (page 17, line 15).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
In the response filed on 2/7/2022, Applicant requested the rejection be held in abeyance until allowable subject matter is found.
For this reason, the rejection is maintained.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658